Opinion by
Johnson, J.
From the testimony it appeared that the entry in question was only one of a series of importations of stearic acid made between 1937 and 1940 from the same shipper in Belgium and that many conferences were had with the appraiser in an endeavor to arrive at the proper value. Finally, it was agreed that a test case should be made of the entry and that all of the other entries be suspended. Because of the war, it was impossible to secure definite information. After the war, the president of the petitioner went to Europe to obtain some information but discovered that the company selling the material was no longer there and, consequently, the appeal in the test case was abandoned. In view of the evidence presented it was held that there was no intention to defraud the revenue or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.